IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                               No. 98-41018
                             Summary Calendar


DANA AMBROSE CHANDLER,

                                                Plaintiff-Appellant,

           versus
KENNETH HONEYCUTT, Correctional Officer III,
Michael Unit; ERIC K. WHITE, Correctional Officer III,
Michael Unit; UNIDENTIFIED ADAMS, Correctional Officer III,
Michael Unit; CALVIN E. HATTON, Correctional Officer,
Michael Unit; TOMMY CROUCH, Correctional Officer,
Michael Unit; UNIDENTIFIED BELL, Nurse, Michael Unit;
ROBERT GENNA ANN, Medical Assistant, Michael Unit;
WILLIAM D. JOCK, Lieutenant, Michael Unit; BRIAN K. CRAWFORD,
Correctional Officer, Michael Unit; THOMAS EDWARDS, Correctional
Officer III, Michael Unit; RICHARD D. TAYLOR, Sergeant, Michael Unit;
GENE R. MARTIN, Captain, Michael Unit; RANDY D. TUCKER, Medical
Staff, Michael Unit; SANDRA LYNN MOORE, Sub. Counsel, Michael Unit;
WILLIAM R. WATTS, Captain, Michael Unit; SAMUEL STEVENS, Sub.
Counsel, Michael Unit; DONALD BUTLER, Lieutenant, Michael Unit; MOLLY
S. JOHNSON, Nurse, Michael Unit; TIMOTHY D. SANDERS, Nurse, Michael
Unit; CHRIS FLEETWOOD, Correctional Officer III, Michael Unit; CHET
A. THOMAS, Internal Affairs Division, Michael Unit; MICHAEL A.
WILSON, Warden, Michael Unit; ROBERT HERRERA, Assistant Warden,
Michael Unit; WAYNE SCOTT, Director, Texas Department of Criminal
Justice, Institutional Division; HOLLIS W. DRISKELL, Correctional
Officer, Michael Unit; DENNIS K. BLEVENS, Assistant Warden, Michael
Unit; ALL DEFENDANTS,
                                                Defendants-Appellees.


               Appeal from the United States District Court
                     for the Eastern District of Texas
                            USDC No. 6:97-CV-792


                              January 4, 2000

Before GARWOOD, BARKSDALE and DENNIS, Circuit Judges:
PER CURIAM:*




    *
     Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 98-41018
                                  -2-

     Dana Ambrose Chandler, Texas prisoner #603385, appeals from the
dismissal of his civil rights action.   Chandler, who sought damages

only, contends that he was the victim of excessive force; that he was

deprived of adequate medical care; and that the defendants failed to

follow internal prison policies.
     Chandler provides no factual allegations or legal arguments to
support his contention that the defendants failed to follow prison

policies.   He has failed to brief the issue for appeal.    Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).   Chandler also has failed to brief whether the district court
erred by dismissing his medical claim for failure to exhaust prison

administrative remedies; that is the dispositive issue regarding his
medical claim.
     On the facts as found by the magistrate judge, Chandler suffered
no physical injury as the result of the force used against him in

December 1996, the force used against him was “restrained” and the
defendants’ “actions were objectively and subjectively reasonable.”
He had no cause of action.   See 42 U.S.C. § 1997e(e); Harper v.
Showers, 174 F.3d 716, 719 (5th Cir. 1999).

     Chandler’s appeal is without arguable merit and is frivolous.

Accordingly, the appeal is DISMISSED. 5TH CIR. R. 42.2.    The dismissal
of this appeal as frivolous counts as a strike for purposes of 28

U.S.C. § 1915(g).   We caution Chandler that once he accumulates three
strikes, he may not proceed in forma pauperis (IFP) in any civil

action or appeal filed while he is in prison unless he is under

imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).


                                   2
APPEAL DISMISSED; WARNING ISSUED.




                            3